The motions for reargument are referred to the court that rendered the decision on the appeals. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ. Motion of appellant Tristram W. Metcalfe for reargument in Addition to Marine Park Proceeding granted, and on reargument the decision of this court handed down on December 11, 1939 [ante, pp. 191, 210], is hereby amended to read as follows: Final decrees in the Jamaica Bay Proceeding No. 1 and Jamaica Bay Proceeding No. 2 affirmed, with costs. Final decree in the Addition to Marine Park Proceeding modified by increasing the amount of the award for the Metcalfe parcel (Damage Parcel No. 2) to the sum of $3,940, and, as thus modified, the decree is affirmed, with costs and disbursements to appellant Tristram W. Metcalfe. Opinion by Close, J., with whom Lazansky, P. J., Carswell and Taylor, JJ., concur, each in separate opinion; Hagarty, J., dissents in part, -with opinion, and with reference to Damage Parcels 16, 16A, 16B, 19, 21, 21A, 22, 22A, 23, 23A, 24, 24A, 26, 27, 27A, 27B, 28, 29, 30, 31, 31A, 32, 33, 34, 35, 36, 36A, 37, 37A, 38, 38A, 39, 40, 40A, 40B, 41, 41A, 42, 43, 43A, 44, 46, 46A and 46B in Jamaica Bay Proceeding No. 1; 3, 4, 5, 6 and 8 in Jamaica Bay Proceeding No. 2; and 1, 17, 18 and the land portion of 19, in Addition to Marine Park Proceeding, votes to reverse the decrees as to such parcels and to remit for the taking of proof as to devolution of title and the making of awards in accordance therewith.— The order is resettled and the opinion amended accordingly. Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ. Motion of Gerritsen Basin Development Corporation for reargument in Jamaica Bay Proceeding No. 1, Jamaica Bay Proceeding No. 2, and Addition to Marine Park Proceeding, denied, with ten dollars costs. [See ante, p. 191.] Present — Lazansky, P. J., Hagarty, Carswell, Taylor and .Close, JJ.